DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200, 300, and 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sebring et al. (20110048854) in view of Permann (2669272).  Sebring discloses a ladder 108, having a fillable sack to suitably provide optimized support for a ladder system to prevent untimely displacement, but fails to disclose a latching mechanism.  
Permann teaches the utility of a fillable sack, wherein said sack further comprises at least a strap 15, rigidly attached at least one middle portion of the sack, 5a latching mechanism 24, 26, incorporated into the strap wherein said latch provides capacity to securely attach to a bottom of a ladder, and further wherein the sack when filled with weighty fillers, as recited in column 3, lines 15-19.  The use of a fillable sack having a latching mechanism is old and well known in the art to provide an anchor device prevent movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fillable sack of Sebring with the fillable sack having a latching mechanism as taught by Permann so as to provide an anchor device prevent movement.  
Regarding claim 2 Permann discloses wherein the sack is made from tear- 10resistant material, as recited in column 1, line 49.  
Regarding claim 3 Permann discloses wherein the tear-resistant material is selected from canvas, as recited in column 1, line 49, burlap, reinforced plastic, or combinations thereof.  
Regarding claim 4 Permann discloses wherein the sack is formed from material that has weatherability, rain repellant qualities, sturdiness, as recited in column 1, line 49, or puncture 15resistance.  

Regarding claim 6 Permann discloses wherein the strap is adhered to the sack suitably to allow for a fold over of the sack and exposure of a strapped 20side.  
Regarding claim 7 Permann discloses wherein the sack is filled with weighty material such as sand, as recited in column 1, line 46, crushed rocks, or cement.  
Regarding claim 8 Permann discloses wherein the sack is suitable for form-fitting to the substrate where the sack is placed.
Regarding claims 9-17 Sebring et al. in view of Permann as advanced above is silent towards the method of providing a ladder support system, however the examiner would like to note that in view of the structure as advanced above it would be obvious to one of ordinary skill in the art to use the ladder base support system of Sebring et al. in view of Permann in the method as claimed i.e., providing a fillable sack, providing a latching mechanism, wherein in the sack is made from a tear-resistant material, wherein the strap is sew, allowing for fold over of the sack and wherein the sack is filled with sand, as recited in column 1, line 46 while producing no new and unexpected results.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634